                                          Case 5:20-mc-80063-SVK Document 12 Filed 05/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAMMY XUAN TANG,                                    Case No. 20-mc-80063-SVK
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING PETITION TO
                                   9              v.                                         AMEND NATURALIZATION
                                                                                             CERTIFICATE
                                  10     UNITED STATES CITIZENSHIP AND
                                         IMMIGRATION SERVICES, DISTRICT                      Re: Dkt. No. 1
                                  11     DIRECTOR,
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13          On March 17, 2020, Petitioner Tammy Xuan Tang filed the instant petition asking this

                                  14   Court to amend her naturalization certificate, issued on July 10, 1991, to reflect her true date of

                                  15   birth. Dkts. 1, 1-1, 1-2. On May 12, 2020, Respondent United States Citizenship and Immigration

                                  16   Service (“USCIS”) filed a statement of non-opposition. Dkt. 8. All parties have consented to the

                                  17   jurisdiction of the undersigned. Dkts. 9, 11.

                                  18          This Court has subject matter jurisdiction to amend Tang’s naturalization certificate. See

                                  19   Trinh v. United States Citizenship and Immigration Services, No. 14-mc-80337-MEJ, 2015 WL

                                  20   2088766, at *2-3 (N.D. Cal. May 5, 2015) (“[C]ourts retain jurisdiction to amend judicial

                                  21   naturalization certificates issued before October 1, 1991”). Accordingly, the Court GRANTS

                                  22   Tang’s petition to amend her naturalization certificate to reflect her true date of birth - April 9,

                                  23   1964. The Court directs Tang to paragraph three of USCIS’s non-opposition (Dkt. 8) for further

                                  24   direction as to how she may obtain a corrected naturalization certificate from USCIS.

                                  25          SO ORDERED.

                                  26   Dated: May 26, 2020

                                  27
                                                                                                      SUSAN VAN KEULEN
                                  28                                                                  United States Magistrate Judge
